Citation Nr: 1101519	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot injury.

2.  Entitlement to service connection for neuropathy of the right 
lower extremity.

3.  Entitlement to service connection for neuropathy of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1981 to June 1984, and 
from November 1985 to August 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
the Veteran's claims for service connection for a right foot 
disorder, and for a left and right lower extremity neuropathy.  
During the pendency of this appeal, jurisdiction of the claims 
folder was transferred to the RO in New Orleans, Louisiana. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's service connection 
claims, the Board finds that additional development of the 
evidence is required.

First, the AOJ must attempt to obtain any relevant Social 
Security Administration (SSA) records.  Evidence of record 
indicates that the Veteran is receiving SSA disability benefits 
related to his to medical problems affecting his legs, as well as 
due to a right foot injury.  See the documents submitted with the 
Veteran's January 2007 substantive appeal (VA Form 9), including 
a May 2005 SSA record indicating that the Veteran was considered 
disabled, at least in part, due to these disorders.  Further, the 
associated SSA records indicate that his disorders had an 
extensive history.  In this regard, VA is generally required to 
obtain records from any government agency that the claimant 
adequately identifies and authorizes the VA to obtain.  
38 U.S.C.A. § 5103A(c)(3) (West 2002).  Relevant records for the 
purpose of § 5103A are those records that relate to the injury 
for which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim.  Golz 
v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) citation 
omitted.  Although disability determinations by the SSA are not 
controlling on the VA, they are pertinent to the adjudication of 
a claim for VA benefits and the VA has a duty to assist the 
Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

As records regarding an award of SSA disability benefits for the 
residuals of a right foot injury and a bilateral lower extremity 
disorder, as well as any related history, would clearly be 
directly relevant to the Veteran's claims for service connection 
for these disorders, and complete federal SSA records are not on 
file, such records must be obtained before deciding the Veteran's 
claims.  The AOJ must make an attempt to obtain such records, if 
they currently exist.  If the AOJ concludes that such records do 
not exist or cannot be obtained, the efforts to locate these 
records must be documented in the claims file.

Second, the Veteran's VA treatment records on file only date to 
December 2006, over four years ago.  If he has since received 
additional relevant treatment, these records should also be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), 
(c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(the VA is charged with constructive, if not actual, knowledge of 
evidence generated by the VA).

Third, the Veteran should be provided with a VA medical 
examination regarding his right foot injury claim.  The Veteran's 
representative has argued that the Veteran has provided 
sufficient evidence to require a VA medical examination regarding 
his right foot claim.  See the Veteran's representative's 
September 2010 Informal Brief of Appellant in Appealed Case 
(Brief).  

Regarding the Veteran's right foot claim, there is some relevant 
evidence contained within his service treatment records (STRs).  
In this case, the Veteran was treated for shin splints in June 
1983.  Then, at his discharge examination in June 1984 he was 
diagnosed with moderate asymptomatic pes planus.  This diagnosis 
was repeated in October 1985.  In May 1986, the Veteran was 
diagnosed with a plantar wart (although this was indicated as 
being located on his left heel).  

Further, there is clearly evidence of a current right foot 
condition.  The Veteran's VA medical treatment records show 
diagnosis of, and ongoing treatment for, pes planus and plantar 
warts beginning in September 2005.  Finally, the Veteran has 
indicated that he experienced a right foot injury during service 
in 1983, and has had continued pain since that time.  See the 
Veteran's October 2005 claim and October 2005 statement.  The 
Veteran is competent to state that he experienced a foot injury 
during service and has experienced pain ever since.  See 
38 C.F.R. § 3.159(a)(2).  As such, the record contains evidence 
of some relevant in-service medical treatment as well as evidence 
of a current disorder affecting his right foot and evidence of a 
connection between the two.  

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant's 
service or with another service-connected disability."  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the 
standard for requiring a VA medical examination is quite low.  
Therefore, with some evidence of a current right foot disorder 
which may be connected to the Veteran's service, the Board 
concludes that a VA medical examination should be provided to the 
Veteran to determine the nature and etiology of his right foot 
disorder.

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA any medical records 
associated with the Veteran's disability 
claim for benefits.  Request copies of the 
disability determination and all medical 
records considered.  If these records are 
unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

2.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his right foot and lower 
extremity disorders, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records of such treatment, if 
not already in the claims file.

	Regardless of the Veteran's response, 
obtain all relevant VA medical treatment 
records dating from December 2006, the 
most recent treatment records associated 
with the claims file.  If these records 
are unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

3.	After all relevant records have been 
obtained and associated with the record, 
arrange for the Veteran to be provided 
with a VA examination, by an appropriate 
specialist, to address his right foot 
disorder.  This examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

	The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner must 
provide a statement addressing the 
following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's current right foot 
disorder.  In providing this history, 
the examiner should specifically 
acknowledge the Veteran's in-service 
treatment for shin splints in June 
1983, his June 1984 discharge 
examination diagnosis of pes planus, 
and the subsequent development of 
plantar warts as noted above, as well 
as any relevant medical treatment 
records obtained subsequent to this 
remand.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current right 
foot disorder is related to his 
military service.  

C)	Finally, the examiner should comment 
on the likelihood that any current 
right foot disorder is due to post-
service intercurrent causes wholly 
unrelated to his military service.

	The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
the examiner should so state, and indicate 
why this is not possible.  

4.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Then, readjudicate the Veteran's claims 
for service connection for a right foot 
disorder, and for left and right lower 
extremity neuropathy, in light of any new 
evidence which has been obtained.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


